Citation Nr: 0722392	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of post-
operative vagotomy and pyloroplasty residuals, duodenal ulcer 
with intra-abdominal adhesions, dumping syndrome, and history 
of partial small bowel obstruction, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to February 
1966, and from July 1966 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 20 percent evaluation for post-
operative vagotomy and pyloroplasty.  

In June 2005 and February 2006, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

In a rating decision dated April 2006, the RO increased the 
veteran's disability evaluation to 50 percent disabling, 
effective March 20, 2001.  The veteran was advised of the 
above grant of an increased rating by an April 2006 letter.  
However, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected postoperative residuals 
of post-operative vagotomy and pyloroplasty residuals, 
duodenal ulcer with intra-abdominal adhesions, dumping 
syndrome, and history of partial small bowel obstruction, is 
manifested by recurrent symptoms of dyspepsia, reflux, and 
abdominal cramping.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
residuals of post-operative vagotomy and pyloroplasty 
residuals, duodenal ulcer with intra-abdominal adhesions, 
dumping syndrome, and history of partial small bowel 
obstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 
4.114, Diagnostic Codes 7301, 7305, 7308 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran seeks a higher evaluation for his service-
connected gastrointestinal disability.  The veteran explains 
in his November 2006 personal statement that in December 
1999, he slipped on a steel grate in a parking lot, which 
caused severe lower abdominal pain immediately thereafter.  
After the fall, emergency surgery was performed in January 
2000 due to a blood clot.  The veteran contends that due to 
the fall, his current disability is worse than the current 
evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for duodenal ulcer was 
granted by means of a January 1971 rating decision, and 
assigned a 20 percent evaluation under Diagnostic Code 7305, 
effective July 1970.  The RO noted that service medical 
records showed several episodes of bleeding and vomiting due 
to an ulcer, which led to a pyloroplasty, trans-abdominal 
vagotomy, and Meckel's diverticulectomy being performed in 
May 1969.  In January 2000, the veteran underwent exploratory 
laparotomy for abdominal pain.  By correspondence received in 
March 2002, the veteran filed an informal claim seeking an 
increased rating.  Thereafter, in an April 2006 rating 
decision, the RO granted service connection for intra-
abdominal adhesions, dumping syndrome, and history of partial 
small bowel obstruction, and combined the disabilities for 
evaluation purposes with the service connected post-operative 
vagotomy and pyloroplasty residuals of duodenal ulcer.  A 
combined 50 percent evaluation was granted under Diagnostic 
Code 7301, effective March 20, 2001.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.

The veteran has been assigned a 50 percent disability 
evaluation for his gastrointestinal disability under 
Diagnostic Code 7301.  There are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 
4.113.  

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301, a noncompensable rating will be 
assigned for mild adhesions.  A 10 percent rating is 
warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension.  
A 30 percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptomatology with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. Part 4, Diagnostic Code 
7301.

In July 2002, the veteran underwent a VA examination for his 
gastrointestinal disability.  During the examination, the 
veteran stated that he underwent treatment for a duodenal 
ulcer in 1969, with a vagotomy and pyloroplasty.  The veteran 
informed the examiner that emergency surgery was performed 
for a hematoma and a partial bowel resection in January 2000.  
He explained that since the treatment and surgeries, he has 
been on antacids for recurrent symptoms of dyspepsia and 
reflux.  The veteran described to the examiner has having 
lower abdominal pain and nightly gas.  He admitted to 
avoiding spicy foods, alcohol, and caffeine; however, he has 
heartburn nightly.  The veteran denied having emesis, melena, 
or bright red blood from the rectum.  He admitted that his 
appetite was poor, and he has lost approximately ten pounds 
in the past three months.  The veteran stated that he took 
Advil or Aleve, along with Nexium to relieve his abdominal 
pain.  Upon physical examination of the veteran, the examiner 
noted that the veteran has a well-healed and nontender 
vertical surgical scar on the abdomen.  Bowel sounds were 
noted as being normal, and the abdomen was soft and nontender 
without rebound or guarding.  The veteran was diagnosed with 
peptic ulcer disease, status post surgical treatment in 1969, 
with dyspepsia and reflux symptoms.   

The veteran was afforded a second VA examination in September 
2005.  The veteran informed the examiner that he still 
continues to endure abdominal pain with some dyspepsia-type 
symptoms on an empty stomach.  The veteran also admitted to 
having severe incapacitating episodes of abdominal pain when 
lying down, as well as frequent heartburn and gas.  He 
indicated to the examiner that he has vomiting and diarrhea 
after eating spicy foods, but in general, he has no nausea or 
vomiting.  The veteran stated that he has not been re-
hospitalized, diagnosed with an active ulcer, or currently 
under a gastroenterology specialist's care.  He has no 
recurrent hospitalizations for symptomatic bowel obstruction, 
and he is currently on proton pump inhibitors, Tylenol, and 
Nexium for his abdominal pain.  

Upon a review of the claims file, the examiner noted the 
history of pyloroplasty, transabdominal vagotomy, and 
Meckel's diverticulectomy performed in May 1969, following an 
exploratory laparotomy for abdominal pain in January 2000.  
The examiner indicated that the January 2000 surgery report 
stated that dense adhesions were present throughout the 
veteran's abdomen and during the surgery, the small bowel was 
inadvertently entered necessitating a partial small bowel 
resection.  The veteran had multiple dense adhesions and 
underwent lysis of some of these adhesions during the 
surgery.  Physical examination of the veteran revealed an 
abdomen with normoactive bowel sounds.  The veteran exhibited 
some voluntary guarding; however, no masses were found on 
palpation.  The examiner noted that the veteran had no 
hematemesis, no melena, no diagnosis of anemia, and the 
veteran's weight has not significantly changed.  The examiner 
diagnosed the veteran with peptic ulcer disease, intra-
abdominal adhesions and a history of partial small bowel 
obstruction, and gastroesophageal reflux disease.  

VA outpatient treatment records reflect continuing treatment 
for abdominal pain and mild dumping syndrome.  A July 2006 VA 
outpatient treatment note indicates that the veteran endures 
daily diarrhea after breakfast, but noted that he has been 
able to adjust to the symptoms by eating small, frequent 
meals, and avoiding large portions of carbohydrates and 
sweets.  The treatment note also states that the veteran 
denied any marked weight loss.  Private treatment records 
indicate continuing complaints and treatment for abdominal 
pain.  Specifically, a September 2006 private treatment note 
indicates that the veteran's abdominal pain has lessened and 
that he is treated with Vicodin for the pain.  It is also 
noted that he has not had any recent nausea, vomiting, or 
fever in the past few months.  The private treatment records 
also state that the veteran's weight decreased in 1995, but 
an August 1995 private treatment note specifically states 
that the veteran's weight loss is "probably a seasonal 
change."  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected gastrointestinal disability.  As stated 
previously, the veteran's disability is currently rated as 50 
percent disabling under Diagnostic Code 7301, which is the 
maximum rating available under Diagnostic Code 7301.  
Therefore, this Diagnostic Code does not assist the veteran 
in obtaining a higher evaluation, and the Board must consider 
other potentially applicable Diagnostic Codes.  

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), for a rating of 60 percent to be assigned, the 
evidence must show severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305 (2006).

Upon review of the objective medical evidence of record, 
there is no evidence that the veteran's service-connected 
gastrointestinal disability is manifested by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
anemia, and weight loss productive of definite impairment of 
health.  As stated previously, the veteran stated during the 
September 2005 VA examination that he was not currently under 
the care of a gastroenterology specialist nor had he been re-
hospitalized or diagnosed with an active ulcer.  Furthermore, 
the veteran informed the September 2005 VA examiner that 
overall, he did not have any nausea or vomiting, but only 
when he ingested spicy foods, and both VA examinations noted 
no evidence of hematemesis, melena, or anemia.  Finally, the 
veteran asserted during the July 2002 VA examination that he 
has lost approximately ten pounds because of his stomach 
disability; however, the September 2005 VA examiner stated 
that the veteran's weight has not significantly changed, and 
it was also noted in private treatment records that the 
veteran's weight change was attributable to "seasonal 
changes."  As such, Diagnostic Code 7305 would not assist 
the veteran in obtaining a higher evaluation.  

The Board must also consider whether a higher disability 
evaluation is warranted under Diagnostic Code 7308.  Under 
Diagnostic Code 7308, post gastrectomy syndromes, severe 
disability associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia warrant a 60 percent 
rating.  The Board finds that the criteria for a 60 percent 
rating for postgastrectomy syndrome have not been met in this 
case.  Although the veteran has complained of nausea and 
diarrhea during his VA examinations, the medical evidence 
does not show that he has hypoglycemic symptoms.  Similarly, 
the medical evidence does not show evidence of anemia, weight 
loss, and malnutrition.  The veteran weighed 182 pounds at 
the time of his July 2002 VA examination, and he weighed 194 
pounds when he was seen during the September 2005 VA 
examination.  In short, the veteran has not shown weight 
loss, but actually a weight gain from 2002 to 2005.  It has 
not been shown that the veteran has malnutrition or he incurs 
sweating or circulatory disturbance after meals.  Thus, the 
severe manifestations contemplated for a 60 percent rating 
have not been met.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating.

Finally, an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected gastrointestinal disability presented or 
presents such an unusual or exceptional disability picture as 
to render the regular schedular standards impractical, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  In 
deciding this disability rating issue herein, the Board has 
considered the provisions of 38 C.F.R. § 4.10, which relate 
to functional loss.  The veteran's service-connected 
gastrointestinal disability is more than adequately 
compensated for by the 50 percent evaluation currently 
assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for his service-connected residuals 
of post-operative vagotomy and pyloroplasty residuals, 
duodenal ulcer with intra-abdominal adhesions, dumping 
syndrome, and history of partial small bowel obstruction, and 
the benefit-of-the-doubt rule is not for application.  See 38 
U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002 letter sent to the veteran.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claim for an increased evaluation would 
be evidence showing that his disability is worse than the 
current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in the supplemental statement of the case dated in October 
2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
January 2006 to September 2006, and private treatment records 
from March 1994 to February 2007.  The veteran was also 
provided a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
residuals of post-operative vagotomy and pyloroplasty 
residuals, duodenal ulcer with intra-abdominal adhesions, 
dumping syndrome, and history of partial small bowel 
obstruction is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


